Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an Examiner's Statement of Reasons for Allowance:
Relyea et al., Pub. No.  2012/0291060, teach a system allows user to dynamically access, manage, and control active media content sessions associated with a plurality of media content access devices. The user can manage all of the active media content sessions from a single media content access device. As a result, the user can utilize a single media content access device to actively monitor and control what media content is being presented, where it is being presented, and when it is being presented. The system allows the user to selectively access an active media content sessions in the media content access devices, share active media content sessions with the media content access devices, shift active media content sessions from one access device to another access device. "Shifting a media content session" includes one access device discontinuing the media content session (e.g., discontinuing a presentation of the media content session) and directing another access device to resume the media content session (e.g., resume the presentation of the media content session). A first access device may shift a media content session to a second access device by transmitting data representative of the corresponding media content to the second access device or directing the second access device to independently access the media content, after which the first access discontinues a presentation of the media content and the second 
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that determining that the mirroring session is to be switched to a casting session; causing a media content item from the plurality of media content items to be presented on the display device and inhibited from presentation on the computing device, wherein the media content item is decoded on the display device; detecting an event associated with presentation of the media content item on the display device; and causing the mirroring session to resume based on the detected event as set forth in claims 1-18.  Claims 1-18 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Le H Luu/
Primary Examiner, Art Unit 2448